Citation Nr: 0303890	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  91-37 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for residuals of rheumatic 
fever, to include cardiac enlargement and aortic and mitral 
insufficiency, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from November 1943 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In November 1991, July 1994, and February 
1998, the Board remanded the veteran's claim to the RO for 
further development.  In August 1997, the RO granted the 
veteran's claim on appeal for a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU), effective from September 1994.  In 
February 1998, the Board granted the veteran's claim for an 
earlier effective date for the grant of a 60 percent 
evaluation for his service-connected residuals of rheumatic 
fever.  

Finally, in an October 1999 decision, the Board denied the 
veteran's claims of whether there was clear and unmistakable 
error (CUE) in a December 1983 Board decision that denied 
entitlement to a rating in excess of 30 percent for residuals 
of rheumatic heart disease with cardiac enlargement and 
aortic and mitral insufficiency, and a TDIU. 


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
fails to demonstrate that the veteran has definite heart 
enlargement or chronic congestive heart failure.

2.  The objective and competent medical evidence of record 
fails to demonstrate that a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope.

3.  The objective and competent medical evidence of record 
fails to demonstrate that the veteran has an ejection 
fraction of less than 30 percent.

CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
residuals of rheumatic fever, to include cardiac enlargement 
and aortic and mitral insufficiency, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 4.101, 4.104, Diagnostic Code 7000(1997), in 
effect prior to January 12, 1998; 38 C.F.R. §§ 3. 102, 3.159, 
4.7, 4.104, Diagnostic Code 7000, note following Diagnostic 
Code 7005 (2002), effective January 12, 1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In September 1945, the RO granted service connection for 
rheumatic fever, with cardiac enlargement and aortic and 
mitral insufficiency, and awarded a 100 percent disability 
evaluation, effective from the day after the veteran's 
service discharge.  In September 1947, the disability 
evaluation was reduced to 60 percent, effective from November 
1947.  The RO reduced the evaluation to 30 percent in a 
December 1949 rating action.  Thereafter, the veteran's 
service-connected heart disability remained evaluated as 30 
percent disabling for many years.

In April 1990, the RO received the veteran's current claim 
for an increased rating for his service-connected heart 
disability.  Associated with the claims files are private and 
VA medical records and examination reports dated from 1989 to 
2002.

An August 1989 private medical record shows treatment for an 
infected cyst, but is not referable to the veteran's heart 
disability.

According to private medical records, dated in February and 
March 1990, on February 13, 1990, the veteran was seen by a 
physician as a new patient, with complaints that included 
increased fatigue and shortness of breath.  Objectively, the 
record shows that there was obvious mid-to-end systolic 
murmur, heard best at the left sternal border and in the 
aortic region, that radiated to the carotids.  Further, 
records from that date reflect that the veteran underwent a 
Doppler ultrasonography and an echocardiogram that revealed 
moderate to severe aortic regurgitation, mild tricuspid 
regurgitation, mild mitral regurgitation, increased left 
ventricle and left atrial size, eccentric closure of the 
aortic valve, and fine fluttering of the anterior leaflet on 
the mitral valve.  A chest X-ray showed the heart and lungs 
to be within normal limits.  Records dated later that month, 
in February 1990, show the veteran was seen for complaints of 
shortness of breath, with slight dyspnea on exertion.  At 
that time, a referral was made for a heart catheterization.

In March 1990, the private medical records include a letter 
from one physician to another, in which it was noted that the 
veteran's history included intermittent episodes of 
palpitations, chronic easy fatigability, and chronic dyspnea 
on exertion and angina.  The veteran's blood pressure at that 
time was 190/68, and a repeat echocardiographic examination 
with color Doppler confirmed the presence of marked left 
ventricular and left atrial enlargement.  The physician also 
concluded that the veteran was manifesting symptoms of 
chronic aortic valvular disease, and recommended a cardiac 
catheterization.

Further, a private hospital record shows that a cardiac 
catheterization was conducted at the end of March 1990.  The 
records from that procedure revealed that the veteran 
complained of increased symptoms of angina, easy 
fatigability, and chronic dyspnea on exertion.  The records 
show that he had an elevation of systolic blood pressure.  
His blood pressure was 190/68, (systolic/diastolic), and 
normal systolic/diastolic blood pressure was considered to be 
140/90.  The catheterization itself revealed chronic aortic 
regurgitation, abnormal left ventricular function, abnormal 
right ventricular function, and systemic arterial 
hypertension.

The veteran underwent VA examination in April 1990.  
According to the examination report, he complained of having 
exertional dyspnea and easy fatigue.  His blood pressure was 
188/50 and there was a rough systolic murmur at the base 
radiating into the neck, as well as a blowing diastolic 
murmur in the left sternal border.  There were no signs of 
congestive heart failure.  

In the July 1990 rating decision, the RO granted a 60 percent 
evaluation for the service-connected heart disorder, from 
which determination the veteran appealed.

According to private medical records, when seen in June 1990, 
the veteran reported feeling better than the previous month.  
He was not as short of breath or fatigued and denied any 
significant chest pain, headaches, and dizziness.  His blood 
pressure was 150/62 and there was a heart murmur grade 4/6-
holosystolic murmur.  When seen in July, it was noted that 
the veteran was doing fairly well with no significant chest 
pain, just a slight sharpness at times.  He denied shortness 
of breath and indicated his fatigue and dizziness were less.  
There was no ankle edema, and the assessment was aortic 
regurgitation under moderate control.  In December 1990, it 
was noted that the veteran had experienced  a recent episode 
of burning discomfort in the left precordium that lasted ten 
minutes.  The pain had resolved on its own and did not return 
until early the next morning, when it and awakened him from 
sleep.  The pertinent assessment was chest pain thought to be 
of non-cardiac etiology. 

Private medical records further reveal that the veteran was 
seen in March 1991 and complained of chest pains for a few 
weeks, with pain down both arms and across his chest that was 
currently better.  He denied chest pain, nausea, and 
vomiting, and felt good.  Aortic regurgitation with 
questionable chest pain and possible CAD (coronary artery 
disease) was noted.  When seen in September 1991, it was 
noted that the veteran continued to feel good.  There was no 
shortness of breath, and he reported occasional chest pain 
about one month before.  The veteran advised VA, who also 
followed him, of his complaints but, according to the record 
entry, there were no signs or findings.  There was no ankle 
edema.  Severe aortic regurgitation, controlled, was noted.  
According to a November 1991 record entry, the veteran was 
doing fairly well.  Aortic regurgitation, under moderate 
control, was noted.

VA outpatient records indicate that, in February 1992, the 
veteran complained of an intermittent burning sensation in 
the upper arm and a lack of energy.  He denied diaphoresis or 
nausea.

According to a March 1992 private echocardiogram report, 
results of a Doppler study showed severe aortic 
regurgitation. 

A March 1992 VA examination report indicates that the 
veteran's blood pressure was 170-175/70-75, his lungs were 
clear, and he had excellent carotid pulses.  There was no 
pedal edema.  There was no evidence of mitral or tricuspid 
disease or coronary heart disease.  There was mild cardiac 
enlargement only.  A March 1992 echocardiography report 
indicates normal left ventricular function and a Doppler 
study showed severe aortic regurgitation.  

VA outpatient records show that, in April 1992, the veteran 
denied chest pain or dyspnea.  In May 1992, there was severe 
aortic regurgitation, and dilated left atrium and left 
ventricle.  There was a normal LV function.  A July 1992 
entry reflects four or five episodes of lightheadedness and 
dizziness in the last two week with no nausea, sweating, or 
shortness of breath.  His blood pressure was 160/50; there 
was a 4/6 coarse aortic systolic murmur with a 2-7/6 aortic 
regurgitant and increased systolic at the apex with slight 
palpable thrill.

A VA cardiac catherization report indicates that the veteran 
underwent the procedure in February 1993, and it showed an 
estimated ejection fraction of 63 percent.

A March 1993 VA cardiology consultation record indicates that 
the veteran experienced dyspnea on minimal exertion.  The 
record shows that the veteran needed aortic valve replacement 
soon. 

The private hospital records reveal that in July 1993 the 
veteran had symptoms of exercise-induced chest discomfort and 
dyspnea, and underwent aortic valve replacement for aortic 
regurgitation.  An admission EKG showed sinus bradycardia and 
suggestive evidence of left ventricular hypertrophy, and a 
chest X-ray showed cardiomegaly.  Post-operatively, the 
records indicate the veteran did well.  He ambulated prior to 
discharge to a considerable extent, and did not seem to have 
any further signs or findings of angina or heart failure.  A 
chest X-ray taken prior to discharge showed a satisfactory 
postoperative appearance, with minimal residual effusions and 
atelectasis.

Further, according to a July 1993 statement from F.L.R., 
M.D., a cardiac surgeon, the veteran was referred with severe 
symptomatic aortic insufficiency secondary to rheumatic 
fever.  It was noted that he had progressive anginal 
symptoms, lightheadedness, and shortness of breath.  The 
veteran underwent aortic valve replacement earlier in the 
month.  The valve was tricuspid, heavily calcified, and 
mildly stenotic.  There was also moderate left ventricular 
hypertrophy.  

A January 1994 VA chest X-ray report shows that the veteran's 
heart was not enlarged and there was no evidence of active 
disease.

A November 1994 VA cardiology consultation record indicates 
that there was no evidence of pedal edema.  An EKG showed 
marked sinus bradycardia.  The clinical impression included 
questionable angina.  Further tests were recommended to rule 
out coronary artery disease.  A November 1994 
echocardiography report showed a normal sized left ventricle

An April 1995 VA cardiology examination report reflects the 
veteran's complaints of occasional dizziness.  A November 
1995 VA cardiology consultation report shows normal coronary 
angiograms, normal LV function, and no cardiac disability.

According to a March 1996 VA medical record, the veteran took 
a treadmill stress test, but it was considered a non-
diagnostic stress test due to his physical inability to 
complete the protocol.  Further clinical evaluation was 
recommended.

The VA medical records demonstrate that the veteran underwent 
a cardiology examination in January 1997.  According to the 
examination report, which includes a February 1997 cardiology 
note, there was no evidence of pedal edema.  An EKG reflected 
marked sinus bradycardia but no acute changes, and the last 
thallium test was within normal limits.  A chest X-ray taken 
at the time showed no active chest disease.

The veteran underwent VA examination in December 1998.  
According to the examination report, the veteran reported 
doing well, experienced occasional dizziness, and denied 
episodes of acute cardiac illnesses including myocardial 
infarction and congestive heart failure, but reported that he 
had been documented to have acute rheumatic heart disease 
since 1944.  He denied a history of coronary artery bypass, 
cardiac transplant, or angioplasty.  The report notes that an 
April 1996 echocardiogram revealed an estimated ejection 
fraction of 55 percent.  

On examination, the veteran's blood pressure was 140/70, his 
pulse rate was 48, and his respiratory rate was 16.  The 
lungs were clear to auscultation.  Examination of the 
veteran's heart showed S1 was normal at S2, and was metallic 
and crisp with a Grade I/IV systolic murmur on the left side 
of the sternal border.  Examination of the neck showed there 
was no jugular venous distention (JVD) and there was no pedal 
edema.  An EKG showed marked sinus brachycardia.  Results of 
a stress test showed the veteran had a maximum workload of 7 
METS.  A chest X-ray reflected no heart enlargement or active 
disease.  An echocardiogram performed in January 1999 showed 
mild left ventricular hypertrophy with an estimated ejection 
fraction of 50 percent.  There was no significant change 
since an echocardiogram performed in February 1997.  The VA 
examiner said the veteran had a history of rheumatic heart 
disease and was status post aortic valve replacement (AVR) 
for aortic regurgitation, probably secondary to rheumatic 
fever.  Mitral insufficiency was not documented on recent 
echocardiogram in 1996.

Private hospital records, dated from February to May 1999, 
show that a February 1999 record indicates the veteran had 
aortic valve replacement in 1993, and had hypertension.  He 
was initially evaluated in that cardiology clinic in 1998 for 
bradycardia.  He said he was always bradycardiac and did not 
have any symptoms.  He was reluctant at that time to offer 
any suggestion of symptoms, and denied any difficulty with 
bradycardia.  He underwent an exercise tolerance test.  He 
achieved a maximum heart rate of 100 beats per minute.  At 
that time, chronotrophic incompetence was suspected.  Since 
then, the veteran evidently had "many, many" episodes of 
near syncope.  Again, it was noted that the veteran was very 
reluctant to describe any symptomatology.  In May the veteran 
was seen again in the cardiology clinic, and it was noted 
that he had a pacemaker and had episodic dizzy spells.  The 
cardiologist questioned whether the veteran had exercised-
induced dysrhythimas or whether he had ischemia.  It was 
noted that an echocardiogram showed an ejection fraction 
"mild reduced" to 40% to 45%, with some mild mitral 
insufficiency.  Overall, there was hypokinesis of the 
inferior wall.  The examiner reported that with a negative 
stress echocardiogram it was felt that the veteran "was 
doing well" on current therapy.  The veteran had some 
occasional dizzy spells and an event monitor was offered to 
him, but he declined.  On examination, vital signs were 
normal, with blood pressure of 130/84.  The veteran's chest 
was clear to auscultation.  There were normal first and 
second heart sounds, with no S3 or S4.  There was a Grade 1 
to2 systolic murmur present at the left sternal border and 
apex.  Carotids were normal.  There were no carotid bruits 
heard.  The abdomen was soft and nontender, and no 
organomegaly was noted.  The clinical impression was stable 
cardiac status, but the veteran had one episodic dizzy spell 
that was not orthostatic.  The veteran did not want an event 
monitor, and he was advised to return to the clinic in two 
months.  

A VA radiology report indicates that a December 2000 chest X-
ray revealed no appreciable interval change since December 
1998.  Post cardiac surgery changes in the sternum and heart 
were noted, and the heart was borderline.  

According to a December 2000 private pacemaker/arrhythmia 
clinic note, the veteran denied any presyncopal symptoms 
since last seen.  He was in sinus rhythm and said he was 
tired often.  Some adjustments were made to his pacemaker.  

The veteran underwent VA cardiovascular examination in 
December 2000.  According to the examination report, he did 
not appear to be in distress but complained of dyspnea on 
exertion, particularly if he walked more than 50 paces or 
climbed more than two flights.  He denied chest pain, 
paroxysmal nocturnal dyspnea, palpitations, orthopnea, 
syncope, cough, or edema of the feet.  On clinical 
evaluation, the veteran's pulse was 80 per minute and regular 
with good volume, blood pressure was 132/83, and respiratory 
rate was 20 beats per minute.  Examination of the neck 
revealed no carotid bruit or JVD.  Heart examination revealed 
that S1 and S2 were regular.  No gallop or pericardial rub 
was audible; there was no evidence of acute ischemia and no 
pedal edema.  An EKG revealed a normal sinus rhythm.  A 2-D 
echocardiogram showed left ventricular hypertrophy with 
normal chamber sizes.  There was a mild reduction in left 
ventricular systolic function with an ejection fraction of 49 
percent.  The assessment of that study was hypertensive heart 
disease, regional wall motion abnormality and reduced LV 
(left ventricle) function due to coronary artery disease.  
Results of a Doppler study showed mild aortic regurgitation 
and mild tricuspid regurgitation.  X-rays of the chest showed 
evidence of COPD, status post-cardiac surgery, surgical 
changes, and a pacemaker with minimal cardiomegaly on X-ray.  
A stress test was not performed but the VA examiner said that 
the veteran's physical capacity was about 5 METs.  The 
clinical impression was rheumatic heart disease status post 
aortic valve replacement for severe aortic insufficiency, 
with mild aortic stenosis with recent echocardiogram showing 
normal prosthetic aortic valve function with mild reduction 
in left ventricular ejection fraction and no evidence of 
mitral, tricuspid, or pulmonic valve dysfunction.  

VA medical records, dated from March 2000 to March 2002, 
indicate that the veteran was seen in the outpatient clinic 
in March 2002 and had no specific complaints, although weeks 
earlier he had experienced fatigue and chest discomfort that 
was not anginal in nature.  He had no specific complaints, 
otherwise.  A cardiogram performed that day had shown his 
pacemaker functioning but he had some atrial fibrillation.  
He appeared to have "pacer spikes".  On examination, the 
veteran was in no acute distress.  Carotids were noted with 
no bruit.  His lungs were clear and there was normal sinus 
rhythm with no murmurs.  There was no edema of the 
extremities.  The clinical impression was that the veteran 
had a pacemaker implant with bouts of atrial fibrillation and 
was asymptomatic at present.  He was not short of breath, his 
lungs were clear, and he had no chest pain.  

In an April 2002 written statement, the veteran said he 
experienced varied daily problems including fibrillation, 
chest pains, arm pain, chest pressure, tiredness and lack of 
energy, dyspnea on exertion, blurred vision, slurred speech, 
and dizziness.

In April 2002, the veteran underwent VA examination.  He 
reported that, since he was last examined by VA in December 
2000, his symptom of dyspnea on exertion had worsened and he 
was unable to walk even 20-30 feet without getting dyspnea on 
exertion.  He had occasional chest tightness that lasted less 
than five minutes, and was usually relieved with rest.  The 
veteran also complained of an inability to climb more than 
one flight or ten steps without dyspnea on exertion.  He 
denied any PND (paroxysmal nocturnal dyspnea) orthopnea, 
palpitations, syncope, dizziness, fever, chills, cold, cough, 
or pedal edema.  

On clinical evaluation, the veteran's pulse was 62 per 
minute, his blood pressure was 146/82, and his respiratory 
rate was 20 per minute.  There was no jugular venous 
distention and no carotid bruit.  Heart examination findings 
revealed S1 and S2 rhythms were regular and there was no 
pedal edema.  There was no evidence of acute ischemia.  An 
EKG showed a normal sinus rhythm.  An echocardiogram revealed 
a left ventricular ejection fraction of 41% and the left 
ventricle was normal in size, but left ventricular systolic 
function could not be estimated on the basis of the 
echocardiogram.  Further tests were ordered in light of the 
veteran's complaint of chest pain.  A thallium stress stress 
test revealed the veteran had a maximum workload of 7 METs 
and the scan was noted as "completely normal".  A MUGA 
(multiple gated acquisition) scan showed a left ventricular 
fraction estimated on MUGA scan to be 50 percent.  The 
clinical assessment was status post aortic valve replacement 
surgery in a patient with a history of rheumatic fever.  The 
VA examiner noted that, at present, the veteran was otherwise 
stable, well compensated with good airway function on MUGA 
scan, and with normal prosthetic valve functioning on 
echocardiogram.  

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested an increased rating for his 
service-connected residuals of rheumatic heart disease.  
Before addressing this issue, the Board notes that, in 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how those duties are to be discharged.  The new statute 
revised the former section 5107(a) of title 38, United States 
Code, to eliminate the requirement that a claimant must come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in December 1998, 
December 2000, and April 2002 fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Further, in 
an October 2002 letter, the Board advised the veteran of the 
Veterans Claims Assistance Act and the new duty-to-assist 
regulations.  A copy of that letter was also sent to the 
veteran's accredited service representative.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  In his November 2002 response, 
the veteran said that he had no additional evidence to submit 
in support of his claim.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (2002)).  Likewise, 
it appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C.A. 
§ 5103A(d)).  As noted, the VA medical examinations obtained 
in December 1998, December 2000, and April 2002 that are 
described above satisfied this obligation.  Thus, the Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed, and that the appellant will not be 
prejudiced by our proceeding to a decision on the basis of 
the evidence currently of record regarding his claim for an 
increased rating for residual disability from rheumatic 
fever.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claims pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (codified 
as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2002).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective January 12, 1998, VA amended several sections of 
the Rating Schedule in order to update the portion of the 
Rating Schedule pertaining to cardiovascular system 
disorders, to ensure that current medical terminology and 
unambiguous criteria are used.  62 Fed.Reg. 65,207 (Dec. 11, 
1997) (now codified at 38 C.F.R. § 4.104).  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), it was held that when the 
law or regulations change after a claim has been filed, but 
before the appeal process has been concluded, the version 
most favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997).  However, the new rating criteria do not 
have retroactive application prior to January 12, 1998.  38 
U.S.C.A. § 5110(g) (West 2002).  Therefore, in this case, the 
Board has evaluated the veteran's service-connected residuals 
of rheumatic fever under the old criteria both prior to and 
from January 12, 1998, and under the new criteria as well 
from January 12, 1998, and concluded that evaluation under 
either set of criteria results in the same evaluation being 
assigned.

The Board notes that the RO evaluated the veteran's claim 
under the old regulations in making its rating decision dated 
July 1990.  The statement of the case, dated November 1990, 
and the February and April 1991, July and October 1992, 
November 1994, and August 1997 supplemental statements of the 
case, referred the old regulations.  In the July 2002 SSOC, 
the RO evaluated the veteran's claim under the old and new 
regulations.  The veteran was afforded an opportunity to 
comment on the RO's action, and he did not choose to do so.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The VA Adjudication Procedure Manual M21-1, Part VI, 
Paragraph 11.18f, mandates that, when verified rheumatic 
heart disease has been demonstrated, the effect of later 
developing hypertensive or arteriosclerotic heart disease 
cannot be satisfactorily disassociated from the rheumatic 
changes, and the combined cardiac disability will be rated as 
one entity.  VAOPGCPREC 6-2000 (May 19, 2000) indicates that 
this provision is substantive and binding on VA.

Prior to January 12, 1998, Diagnostic Code (DC) 7000 of the 
Rating Schedule provided that, for rheumatic heart disease 
following the termination of an established service episode 
of rheumatic fever, or its subsequent recurrence, with 
cardiac manifestations, during the episode or recurrence, for 
three years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart, warrants a 30 
percent evaluation.  38 C.F.R. § 4.104, DC 7000 (1997).  With 
the heart definitely enlarged; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; with more than light manual labor precluded, a 
60 percent evaluation is warranted.  Id.  Where there is 
definite enlargement of the heart confirmed by roentgenogram 
and clinically; dyspnea on slight exertion; rales, pretibial 
pitting at the end of the day or other definite signs of 
beginning congestive failure; with more than sedentary 
employment precluded, a 100 percent evaluation is warranted.  
Id.

Effective January 12, 1998, DC 7000 of the Rating Schedule 
for valvular heart disease, including rheumatic heart 
disease, provides that a 30 percent evaluation will be a 
assigned where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
38 C.F.R. § 4.104, DC 7000 (2002).  A 60 percent evaluation 
will be assigned where there is more than one episode of 
acute congestive heart failure in the past year; or a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 60 percent.  Id.  A 100 percent evaluation will be 
assigned where there is chronic congestive heart failure or; 
a workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness or syncope; or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  Id. 

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity that results in dyspnea, 
fatigue, angina, dizziness or syncope may be used.  38 C.F.R. 
§ 4.104, Note (2) (2002).

Prior to Janury 12, 1998, the old diagnostic criteria apply.  
To warrant a 100 percent rating under the old criteria, the 
objective medical evidence must show a number of different 
criteria, including rales, pretibial pitting at the end of 
the day, or other definite signs of beginning congestive 
heart failure.  However, at the veteran's April 1990 VA 
examination, although he complained of dyspnea and easy 
fatigue, the examiner report no signs of congestive heart 
failure and, in March 1992, a VA examiner reported no 
evidence of coronary artery disease and mild cardiac 
enlargement, but echocardiography performed at the time 
showed normal left ventricular function.  While the veteran 
underwent aortic valve replacement in July 1993, the private 
medical records indicate that, post-operatively, he did well.  
In fact, a January 1994 VA chest X-ray showed no evidence of 
heart enlargement or active disease and, in November 1994, a 
VA cardiology consultation report reflected no pedal edema.  
Nor was pedal edema or active chest disease found during the 
January 1997 VA examination.

The Board notes that, at the December 1998 VA examination, 
the examiner reported that a chest X-ray showed no heart 
enlargement and no active disease.  Additionally, at the 
December 2000 VA examination, while the veteran complained of 
dyspnea on exertion, there were no pericardial rubs audible 
and no evidence of acute ischemia or pedal edema.  At the 
recent April 2002 VA examination, the examiner specifically 
mentioned that there was no pedal edema, the EKG reflected a 
normal sinus rhythm, and there was no report of congestive 
heart failure.  As the other collective medical evidence of 
record does not show signs of beginning congestive failure, 
the veteran does not meet the requirements for a 100 percent 
rating under the old diagnostic criteria.  See38 C.F.R. 
§ 4.104, DC 7000, in effect prior to January 12, 1998.

In order to warrant a 100 percent rating under the new 
diagnostic criteria, the evidence must show one of three 
criteria.  One of the criteria is valvular heart disease 
resulting in chronic congestive heart failure.  As discussed 
above, the evidence does not show congestive heart failure.  
Another of the criteria is a workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope.  
In December 1998, the VA examiner reported the veteran's 
cardiac stress test showed a maximum workload of 7 METs.  

In December 2000, the VA examiner reported no acute ischemia 
and an EKG that showed normal sinus rhythm.  At that time, 
the VA examiner estimated the veteran's physical capacity to 
be about 5 METs.  At the most recent VA examination in April 
2002, the veteran complained of worsening dyspnea on exertion 
and an inability to walk even 20 to 30 feet without getting 
dyspnea, but his thallium stress test showed a maximum 
workload of 7 METs.  In no case was a workload of 3 METs or 
less reported such as to meet the criteria noted above under 
the new regulations.

The last of  the three criteria is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  The February 1993 VA cardiac catherization report 
showed an estimated ejection fraction of 63 percent.  While 
the December 1998 VA examiner reported mild left ventricular 
hypertrophy, the estimated ejection fraction was 50 percent.  
In December 2000, the VA examiner noted that an 
echocardiogram reflected left ventricular hypertrophy with 
normal chamber sizes and an ejection fraction of 49 percent.  
In April 2002, the VA examiner reported that the left 
ventricle was normal in size and a MUGA scan showed a left 
ventricular fraction to be 50 percent although an 
echocardiogram showed a left ventricular ejection fraction 
that was 41 percent.  Accordingly, as the evidence does not 
show that the veteran meets any of the three criteria for a 
100 percent rating under the new diagnostic code, effective 
since January 12, 1998, his condition does not meet the 
requirements for 100 percent schedular rating under the new 
diagnostic criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 
7000, effective from January 12, 1998.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a increased 
rating for residuals of rheumatic fever, to include cardiac 
enlargement and aortic and mitral insufficiency.  See 
38 U.S.C.A. §§ 1155, 5107 (new and old); 38 C.F.R. §§ 4.7, 
4.101, 4.104, DC 7000, effective prior to January 12, 1998; 
38 C.F.R. §§ 4.7, 4.104, DC 7000, effective from January 12, 
1998.

Furthermore, as previously noted above, in 1997, the RO 
awarded a total rating based upon individual unemployability 
due to service-connected disabilities.

In reaching this determination, the Board has given 
consideration to the provisions of 38 C.F.R. § Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schrafath v. Derwinski, 1 Vet. App. 589 (1991).  
Specifically, the RO obtained special cardiovascular 
examinations to determine the extent of the veteran's 
residuals of rheumatic fever, to include cardiac enlargement 
and aortic and mitral insufficiency.  The evidence includes 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In this case, the Board finds that the preponderance of the 
objective medical evidence is against an increased rating, in 
excess of the present 60 percent, for residuals of rheumatic 
fever, to include cardiac enlargement and aortic and mitral 
insufficiency. Moreover, the evidence is not so evenly 
balanced as to allow for the application of the reasonable-
doubt doctrine.  38 U.S.C.A. § 5107(b) (old and new).

ORDER

An increased rating in excess of 60 percent for residuals of 
rheumatic fever, to include cardiac enlargement and aortic 
and mitral insufficiency, is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


